DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed 02/08/2021, is acknowledged.  
Claims 1, 3-7, 9-10, 16 and 20 are pending in this action.  Claim 8 has been cancelled.  Claims 2, 11-15 and 17-19 have been cancelled previously.  Claims 1 and 9 have been amended.  Claims 1, 3-7, 9-10, 16 and 20 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application, filed November 20, 2018, claims benefit of provisional U.S. Application No. 62/598,684, filed December 14, 2017, and benefit of foreign priority to IL256325, filed December 14, 2017.  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s a telephone interview with David R. Crichton on 04/30/2021.  The application has been amended as follows: 
Delete claim 16 and substitute therefor --Claim 16.  A kit comprising an extract of at least one degradation product of absorbable oxidized regenerated cellulose (ORC) pad, wherein: (i) the ORC pad has minocycline dispersed or impregnated thereon/therein; (ii) the at least one degradation product comprises glycosiduronate. and wherein (iii) the carboxyl content of the ORC is about 12% to about 21%. by weight.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art teaches a large variety of compositions that may include ORC and minocycline in combinations with other drugs/antibiotics and additives.  
The prior art does not teach or suggest antimicrobial compositions comprising an extract of degradation product of ORC as instantly claimed, wherein said antimicrobial compositions may also include rifampin and/or clindamycin as additional antibiotics.  To this point, the applicant teaches a synergistic effect between minocycline and ORC having a carboxyl content of 12-21 wt% that (i) allows significantly lowering the levels of minocycline than that known in the art; and (ii) increases upon addition of rifampin, clindamycin, or a mixture thereof, thereby resulting in less development of antibiotic resistance and fewer side effects, while providing broad spectrum antibiotic activity.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1, 3-7, 9-10, 16 and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615